PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
ARMSTRONG WORLD INDUSTRIES, INC.
Application No. 16/934,358
Filed: 21 Jul 2020
For: SUSPENDED CEILING SYSTEM, SECURING MEMBERS, AND PROCESS OF INSTALLING A SUSPENDED CEILING SYSTEM
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.78(c) and 37 CFR 1.78(e), filed August 23, 2022, to accept an unintentionally delayed claim under 35 USC 119(e) and 35 USC 120 for the benefit of priority to the prior-filed provisional and nonprovisional applications set forth in the concurrently filed Application Data Sheet (ADS). 

The petition is hereby GRANTED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) and 37 CFR 1.78(e) is only applicable after the expiration of the period specified in 37 CFR 1.78(a)(4) and 1.78(d)(3).  In addition, the petition under 37 CFR 1.78(c) and 37 CFR 1.78(e) must be accompanied by:  

(1)	the reference required by 35 USC 120 and 35 USC 119(e) and 37 CFR 1.78(d)(2) and 37 CFR 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2)	the petition fee set forth in 37 CFR 1.17(m); and
(3)	a statement that the entire delay between the date the claim was due under 37 CFR §§ 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

All the above requirements having been satisfied, the late claim for benefit of priority under 35 USC 120 is accepted as being unintentionally delayed. The required reference, statements of unintentional delay, and required petition fee are acknowledged.

Petitioners are advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application(s) because the petition requirements of 37 CFR 1.78(e) and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application(s).  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See, MPEP 211.05.

A corrected filing receipt is enclosed herewith.

Inquiries concerning this decision may be directed to the undersigned at 571-272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions

Enclosure:	Corrected Filing Receipt